Citation Nr: 0839347	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

What rating is warranted for post-traumatic stress disorder 
(PTSD)?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had creditable active service from June 1965 to 
June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania, which continued the veteran's 50 percent 
evaluation.  The Board notes the June 2008 supplemental 
statement of the case shows the veteran's current evaluation 
as 70 percent, but the Board finds no documentation of an 
allowance of an increased rating.  All indications are that 
the 70 percent noted in the last supplemental statement of 
the case is an administrative error.  The record shows that 
the appellant is being paid at the 50 percent rate.  Thus, 
the Board deems the current rating to be 50 percent.

The veteran requested a Board hearing via video conference 
but, in September 2006, he withdrew his request for a Board 
hearing in lieu of a local hearing with an RO Decision Review 
Officer.  He appeared at that hearing in November 2007.  A 
transcript of the hearing testimony is associated with the 
claims file.


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment that reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The requirements are not met for a rating higher than 50 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met. have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  The 
February 2004 pre-decision VCAA notices provided to the 
veteran did not fully comply with the statutory notice 
required for increased rating claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Content-compliant errors are 
presumed prejudicial unless rebutted by VA.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, the February 2004 notice provided 
pursuant to a Board remand, informed the veteran of the 
evidence needed to support his claim and what part of that 
evidence is to be provided by the claimant.  The December 
2005 statement of the case informed the appellant of the 
pertinent rating criteria.  While VA did not provide notice 
how effective dates are determined, that error is harmless in 
light of the decision below.  

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claim was readjudicated several times, the most recent 
having occurred in 2008, as shown in the June 2008 
supplemental 
statement of the case.  The veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
as he was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  Thus, 
the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126, and applicable 
rating criteria are applied via an overall assessment of the 
claimant's disability picture.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Throughout the history of this appeal, the veteran has 
asserted that VA has not sufficiently addressed the impact of 
his PTSD symptomatology; specifically, his sleep disturbance 
symptoms have not been addressed by rating officials.  At the 
RO hearing, however, the veteran and his representative 
asserted that an examination conducted in conjunction with 
his Workmen's Compensation claim for a work-related injury 
shows his PTSD symptomatology was aggravated by his 
nonservice connected injury.  The veteran asserted the 
private examination was by a neutral party and should carry 
considerable weight in showing his entitlement to a higher 
rating.  See RO Hearing Transcript.  The Board finds, 
however, the probative medical evidence of record shows the 
veteran's PTSD more nearly approximates a 50 percent rating.

Applicable rating criteria provide that PTSD which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants an evaluation of 50 percent.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

The evidence of record shows that, while the veteran's PTSD 
is indeed chronic, and his occupational and social 
functioning are significantly impaired, his symptomatology 
does not, and has not, met or approximated the rating 
criteria for a 70 percent, or higher, rating.  38 C.F.R. 
§ 4.7.

Following the RO hearing, the veteran was afforded another VA 
examination.  The January 2008 examination report notes the 
veteran had not required any inpatient treatment.  His 
medication included the anti-depressants, Citalopram and 
Trazedone.  The veteran indicated that his therapy group and 
his medication had helped his symptoms.  The veteran is twice 
married, having divorced his second wife in 1992.  He lives 
alone and has no children.

The veteran reported difficulty falling or staying asleep, 
difficulty concentrating, hypervigilence, and exaggerated 
startle response.  He also reported persistent intrusive 
thoughts and recollection of his experiences.  He described 
constant sadness over the impact of the current war on 
servicepersons, as well as personal feelings of guilt.  As a 
result, he felt detached and estranged from others.

Mental status examination revealed the veteran as fully 
oriented and cooperative with the examiner.  He demonstrated 
the ability to maintain good personal hygiene.  His speech 
was unremarkable, affect constricted, and mood anxious and 
depressed.  There was no evidence of suicidal or homicidal 
ideation.  Thought process was unremarkable, but his thought 
content showed obsessions and ruminations.  Judgment and 
insight adequate, and impulse control good.  The examiner 
noted the veteran's remote and recent memory were normal, but 
his immediate memory was impaired.  He was unable to do 
serial sevens, but he was able to spell a word forward and 
backwards.

The examiner noted that the veteran's efforts to avoid his 
intrusive thoughts caused hypervigilence and exaggerated 
startle response.  The obsession and ruminations noted 
earlier by the examination manifested themselves in checking 
compulsions, which the examiner did not further explain.  The 
examiner assessed the severity of the veteran's symptoms as 
moderate to severe, as he noted he seemed more anxious and 
depressed than at his last VA examination.  Axis V, Global 
Assessment of Functioning (GAF), was assessed as 50.  The 
examiner opined that there was total social and occupational 
impairment due to post traumatic stress disorder.  The 
examiner, however, also noted that the veteran's poor health 
was independently responsible for his psychosocial 
adjustment. 

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  

See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  A GAF of 50 is at the highest end of the range 41 - 
50, and is reflective of severe symptoms, that is, any 
serious impairment in social, occupational or school 
functioning.  See DSM-IV, p. 46.

The Board finds that, while the veteran's symptoms may have 
increased since the last examination, the fact is his 
occupational and social impairment do not flow from the 
symptomatology addressed by the 70 percent criteria.  There 
is no evidence of suicidal or homicidal ideation, spatial 
disorientation, or neglect of personal hygiene.  Further, 
there is no evidence of panic attacks.  The Board notes the 
veteran's continuous depression and his obsessions, but there 
is no evidence that they prevent his independent functioning.  
Another critical factor is, although the veteran exhibits 
isolative behavior, he has not completely lost the ability to 
form and maintain effective social relationships.  The 
January 2008 examination report notes he has a couple of 
friends with whom he traveled.  Thus, the rating criteria for 
the 50 percent rating captures practically all of the 
veteran's symptoms.

The examiner also noted that the veteran's PTSD symptoms-to 
the extent they were aggravated, was primarily due to his 
work-related injury, which led to a hip replacement.  The 
work-related injury is nonservice connected, and he receives 
benefits from the Social Security Administration for that 
disability.  As noted earlier, the Board finds the probative 
medical evidence shows the veteran's PTSD to more nearly 
approximate a 50 percent, rather than a 70 percent, rating.  
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.  The 
Board notes the examination report shows the examiner to have 
answered yes to the question of whether the veteran's PTSD 
caused total occupational and social impairment.  Total 
impairment warrants a 100 percent rating.  Id.  The Board 
finds, however, that the examiner was referring the veteran's 
overall state of health, rather than solely to his PTSD, as 
the objective findings on examination, as set forth above, 
are inconsistent with total impairment.

The examination to which the veteran referred at the RO 
hearing was conducted by a private psychologist, Dr. Levine, 
and his June 2007 report notes the examination was arranged 
by the veteran's attorney to aid him in his Workmen's 
Compensation 
claim.  Review of the report shows the veteran to have 
accurately shared Dr. Levine's conclusion, but he 
misunderstood the basis for Dr. Levine's assessment.

Initially, the Board notes Dr. Levine to have noted 
symptomatology similar to that noted at the 2008 VA 
examination.  His mental status examination revealed the 
veteran has fully oriented, neatly dressed, but nervous.  His 
mood was mildly depressed, mood truncated, but his thinking 
was logical, coherent, and rational.  His judgment was 
intact.  Dr. Levine noted the veteran appeared too willing to 
tolerate the abuse of others but no other deficiency in 
insight was observed.  There was no evidence of suicide or 
homicide ideation.  The veteran reported visual 
hallucinations prior to his hip surgery but Dr. Levine did 
not specify them and only noted the reasons for them were 
unclear.

Dr. Levine was fully aware of the veteran's PTSD.  
Nonetheless, while he opined the impact of the veteran's 
noted symptoms was severe enough to render him totally 
disabled, Dr. Levine attributed the veteran's psychological 
deterioration to his work-related injury, as the veteran's 
self-esteemed was severely impacted by his physical inability 
to work.  Dr. Levine observed that, though the veteran's PTSD 
contributed to his symptoms, when it is factored out, the 
veteran was still 100 percent disabled.  Thus, the Board 
finds no real substantive conflict between Dr. Levine's and 
the VA examiner's assessment, as the later noted the 
veteran's deteriorating physical health and absence of a full 
social support system were his primary psychosocial 
stressors.

The medical evidence of record shows the veteran's PTSD 
symptomatology has manifested at the 50 percent rate 
throughout the appeal period.  A March 2004 VA medication 
review entry noted the absence of suicidal or homicidal 
ideation and negative depression screen at that time, and the 
examiner assessed a GAF of 47.  This is next to the lowest 
GAF of record since receipt of the veteran's current claim in 
December 2003.  A May 2004 report of his VA therapist noted 
depression and intrusive thoughts, and that the veteran lived 
an isolated life.  The social worker opined that the veteran 
could not work.

The examiner at the February 2004 examination assessed a GAF 
of 45, and he observed the veteran's symptoms had increased 
as a result of his having started 
group therapy, where he discussed and recounted his past 
experiences.  An increase in symptoms was to be expected 
while the veteran worked through that process.  For example, 
the veteran reported auditory hallucinations of calls for 
help.  The Iraq War was the other factor cited by the 
examiner.  The Board notes that, while lower due to those 
factors, the veteran's GAF remained in the range of 41 - 50.  
Further, the examiner noted the absence of suicide or 
homicide ideation, the veteran reported he had not 
experienced a panic attack for at least one year, and that 
the veteran noted his primary problem as difficulty falling 
and staying asleep.

The June 2005 VA examination report notes the veteran's 
symptoms and emotional status as improved, as compared to the 
2004 examination.  He reported no nightmares, denied any 
hallucinations or panic attacks.  He continued to present as 
anxious, hypervigilant, and isolative, but the examiner noted 
he was contemplating how to improve his social activity.  
Also noteworthy is that this examiner noted the impact of the 
veteran's physical health, as he was recovering from his hip 
surgery at this time.  The examiner assessed Axis V as 55, 
which is in the range of 51 - 60 and indicative of moderate 
symptoms.  The examiner noted that he veteran was not capable 
of working but his physical status following a total hip 
replacement caused the greater challenges.

The August 2006 VA examination report demonstrates similar 
findings.  The examiner noted the veteran's ability to go to 
the library and read-one of his favorite activities, was 
impacted by his hip problems.  His hip problems also limited 
his ability to visit with his limited friends, which tended 
to make him more anxious.  The report also notes that, while 
the veteran stated he was not particularly close to his 
siblings, he did visit them from time to time-further 
evidence of the continuing ability to maintain effective 
relationships.  This examiner also assessed a GAF of 55.  The 
evidence-to be sure, shows the veteran's occupational and 
social functioning as significantly impaired secondary to his 
PTSD, but not to where it meets or approximates the 70 
percent rate.  38 C.F.R. § 4.7.

The Board acknowledges the veteran's concern that his chronic 
sleep disturbance has gone uncompensated, but these symptoms 
are captured by the 50 percent rating criteria.  He has not 
lost the ability to function independently due to post 
traumatic stress disorder.  Thus, the Board finds his PTSD 
more nearly approximates a 50 percent rating, and it has 
manifested at that rate since receipt of his claim.  
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim for a higher rating, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).




ORDER

Entitlement to a rating higher than 50 percent for PTSD is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


